NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued June 3, 2022
                               Decided August 12, 2022

                                        Before

                        DIANE S. SYKES, Chief Judge

                        JOEL M. FLAUM, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge


No. 21-2740

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Northern District of Illinois,
                                              Eastern Division.

      v.                                      No. 1:17-cr-00242(1)

PARIS STEELE,                                 Ronald A. Guzmán,
     Defendant-Appellant.                     Judge.



                                      ORDER

       Paris Steele was charged with dealing firearms without a license and distributing
crack cocaine. While out on bond, he appeared in three videos posted to YouTube that
showed him brandishing guns and taunting rival gang members. The district judge
revoked Steele’s bond and he eventually pleaded guilty. At sentencing the judge
imposed an 80-month sentence that exceeded the top of the Sentencing Guidelines
range by 17 months or 27%. Steele challenges his sentence, arguing that the judge
No. 21-2740                                                                        Page 2

committed procedural error by failing to adequately explain the above-Guidelines
sentence or consider his arguments in mitigation. Steele also contends that the judge
abused his discretion by imposing a substantively unreasonable sentence.

       We affirm. The judge adequately explained his reasoning and considered all of
Steele’s mitigation arguments. And the 80-month sentence is not substantively
unreasonable because the judge did not exceed his broad discretion to determine that
the factors listed in 18 U.S.C. § 3553(a) warranted an upward deviation from the
Guidelines range.

                                     I. Background

       Between July 2016 and January 2017, Paris Steele sold five guns and nearly
35 grams of crack cocaine to a confidential informant with the Bureau of Alcohol,
Tobacco, Firearms and Explosives on Chicago’s South Side. One of the guns had an
obliterated serial number and another had a shortened barrel. On two occasions Steele
sold the informant both a firearm and crack cocaine in the same transaction. He was
19 years old when the sales began and 20 at the time of his arrest in April 2017.

       Steele was charged by a superseding indictment with one count of willfully
dealing firearms without a license, 18 U.S.C. § 922(a)(1)(A), and five counts of
distributing crack cocaine, 21 U.S.C. § 841(a)(1). After initially being ordered detained,
he was released on an unsecured bond into the custody of his grandmother as his third-
party custodian. As a condition of his release, he was not permitted to possess firearms,
destructive devices, or other weapons.

        While out on bond, Steele lived with his grandmother as directed and worked
the night shift at a welding company. He was well liked by his boss. But then in July
2018, three videos were posted to YouTube showing Steele brandishing a
semiautomatic pistol with a large, extended ammunition clip. In one video he appears
to fire live rounds; in another he made violent threats against rival gang members,
possibly in retaliation for the death of a friend. At times Steele points the gun at the
camera. In one video he says “we play with these” while holding up the gun. The
government learned of the videos—which were publicly available on YouTube—a week
after they were posted. The district court then revoked Steele’s bond.

      Steele pleaded guilty to one count of willfully dealing firearms without a license
and one count of distributing crack cocaine. The remaining crack-distribution charges
were dropped. The presentence report calculated the advisory Sentencing Guidelines
No. 21-2740                                                                       Page 3

range as 78 to 97 months in prison after applying a four-level enhancement for
trafficking firearms. See U.S.S.G. § 2K2.1(b)(5). In his sentencing memorandum, Steele
objected to the trafficking enhancement. The government argued for a within-
Guidelines sentence.

       At Steele’s sentencing hearing, the government began by conceding that it was
no longer pursuing the four-level trafficking enhancement. Both Steele and the
government agreed that without this enhancement, the Guidelines range was now 51 to
63 months in prison, and the judge accepted that calculation. However, instead of
continuing to argue for a within-Guidelines sentence, the government argued for an
80-month sentence, above the newly calculated Guidelines range. The government
maintained that the § 3553(a) sentencing factors supported an above-Guidelines
sentence, with special emphasis on the “brazen” YouTube videos, which demonstrated
serious disrespect for the law and heightened the need to protect the community.

       Steele’s counsel argued for a 48-month sentence. He emphasized Steele’s
challenging upbringing “in a neighborhood rife with shootings, drug trafficking[,] and
general mischief.” Steele had witnessed a friend die of a gunshot wound at a young age,
had been stabbed and seriously injured while riding public transit, and had lost another
friend to violence. Though counsel characterized the YouTube videos as “moronic” and
“stupid,” he contended that Steele made them while intoxicated and in response to a
friend’s murder. Steele also personally addressed the judge and apologized for his
actions, and his father and former boss offered supportive statements.

       The judge began his sentencing remarks by emphasizing the seriousness of
Steele’s firearms offense, particularly in light of the level of gun violence in Chicago.
The judge was especially troubled by the YouTube videos, which he characterized as
“glamoriz[ing] shooting people in retaliation” and “glamoriz[ing] guns and alcohol.”
And the guns that Steele sold—which included a shotgun with a shortened barrel and a
pistol with an obliterated serial number—were the type of guns that would be used to
“do the kinds of things [Steele] was talking about in his videos: you shoot other
gangbangers.” The judge found the videos “chilling” and “a very, very bad sign with
respect to rehabilitation” because they demonstrated Steele’s “complete lack of
understanding [of] the seriousness of what he has done.” He agreed with the
government that the need to protect the public was particularly strong.

       The judge rejected Steele’s arguments for a below-Guidelines sentence, reasoning
that “at some point … the safety of the public [had] to come first.” Steele had illegally
resold the guns under circumstances indicating that they “were going to be used for
No. 21-2740                                                                         Page 4

something bad.” The judge emphasized the need for general deterrence given the
serious problem of gun violence in Chicago and the need to deter Steele specifically
given his disrespect for the law.

       The judge then accepted the government’s recommendation and sentenced Steele
to 80 months in prison: 60 months on the firearms count (the statutory maximum) and
80 months on the crack-distribution count, to be served concurrently. 1 The sentence
exceeded the top of the Guidelines range by 17 months or 27%.

                                      II. Discussion

       On appeal Steele raises two claims of procedural error. He contends that the
judge failed both to adequately explain the 80-month sentence and to consider his
principal arguments in mitigation. We review de novo Steele’s procedural challenges to
his sentence. United States v. Sanchez, 989 F.3d 523, 539 (7th Cir. 2021) (arguments in
mitigation); United States v. Ballard, 950 F.3d 434, 436 (7th Cir. 2020) (adequate
explanation). Steele also raises a substantive challenge to the reasonableness of his
sentence, which we review for abuse of discretion. United States v. Vasquez-Abarca,
946 F.3d 990, 993 (7th Cir. 2020).

       Steele first argues that the judge failed to give a sufficient explanation for the
upward variance from the Guidelines range. A judge must adequately explain the
sentence imposed, “including any deviation from the Guidelines.” United States v. Jones,
962 F.3d 956, 960 (7th Cir. 2020). But “so long as the judge explains why the result is
appropriate under § 3553(a), there is no need to directly ‘explain why a sentence differs
from the Sentencing Commission’s recommendation.’” United States v. Kuczora, 910 F.3d
904, 907 (7th Cir. 2018) (quoting United States v. Kirkpatrick, 589 F.3d 414, 416 (7th Cir.
2009)). We “will not find error when a district court goes above the Guidelines ‘based
on factors sufficiently particularized to the individual circumstances of the case.’”
United States v. Bour, 804 F.3d 880, 885 (7th Cir. 2015) (quoting United States v. Jackson,
547 F.3d 786, 792 (7th Cir. 2008)). And though more detail is always better than less,
“the burden on the sentencing judge is not particularly onerous.” United States v.
Morgan, 987 F.3d 627, 632 (7th Cir. 2021).

      Here, the judge adequately explained his decision to impose a sentence of
80 months by referencing the statutory factors relevant to Steele’s conduct. He placed

   1 The judge initially misspoke and stated that he was sentencing Steele to 80 months
on the firearms count. He immediately corrected himself.
No. 21-2740                                                                         Page 5

special emphasis on the seriousness of the offense and the need to promote respect for
the law. See § 3553(a)(2)(A). He explained that “the seriousness of the offense [was]
difficult to overstate” given Chicago’s high level of gun violence. And the YouTube
videos demonstrated that Steele did not understand “the wrongfulness of [his]
conduct” or “the seriousness of it … at all.”

       The judge also explained the need to protect the public from gun-related crimes.
See § 3553(a)(2)(C). Steele’s decision to brandish guns in the YouTube videos while on
bond heightened concerns that he might commit future gun-related crimes, warranting
a longer sentence to achieve adequate deterrence. See § 3553(a)(2)(B). The judge spoke of
the need for “deterrence in general” to demonstrate that gun-related crimes are taken
seriously and “for deterrence in the specific sense” because Steele had not shown that
he understood the seriousness of his gun-related conduct. The judge’s deterrence
analysis, like the rest of his explanation of Steele’s sentence, was based on factors
“particularized to the individual circumstances of the case” considering what the videos
indicated about Steele’s inclination to commit additional gun crimes. Bour, 804 F.3d at
885 (quotation marks omitted). The judge adequately explained Steele’s sentence.

       Steele next argues that the judge failed to consider his arguments in mitigation.
The judge “must address a criminal defendant’s ‘principal’ arguments in mitigation
unless such arguments are ‘so weak as not to merit discussion.’” Sanchez, 989 F.3d at 540
(quoting United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005)). We “will not
find a sentence ‘procedurally unreasonable as long as the totality of the record
establishes that the district court considered the arguments in mitigation, even if
implicitly and imprecisely.’” Bour, 804 F.3d at 885 (quoting United States v. Cheek,
740 F.3d 440, 456 (7th Cir. 2014)).

        Here, the judge addressed all of Steele’s principal arguments in mitigation. In
fact, Steele does not point to an argument he made in mitigation that the judge did not
consider at sentencing. The judge considered that Steele had been working while out on
bond, a circumstance that is “not so unusual as to have required much discussion.”
United States v. Gary, 613 F.3d 706, 711 (7th Cir. 2010). He considered Steele’s
“unfortunate childhood traumatic events and how that might have impacted him in
such a way as to account in part for his future misconduct,” a point that he reiterated on
the record. And he considered the fact that Steele had committed the crimes when he
was only 19 or 20 years old.

      The judge also considered Steele’s “family background,” that his father was
present in court, and “that there are others, including his sons, in whose lives he plays a
No. 21-2740                                                                           Page 6

substantial role.” This discussion was sufficient as the judge was entitled to reject this
relatively generic “family-ties argument” without any discussion. Id. at 709.

      The record shows that the judge adequately addressed all of Steele’s principal
mitigating arguments. And even if he addressed Steele’s arguments “implicitly and
imprecisely,” that’s all that is required to avoid a procedural error. Bour, 804 F.3d at 885
(quotation marks omitted).

        Finally, Steele contends that his 80-month sentence is substantively
unreasonable. Though an above-Guidelines sentence is not presumptively reasonable, it
is not presumptively unreasonable either. United States v. Aldridge, 642 F.3d 537, 544 (7th
Cir. 2011). We take the sentence at face value. Judges retain “broad discretion” at
sentencing, including when “concluding that a heavier penalty [than the advisory
Guidelines range] was justified.” Kuczora, 910 F.3d at 906. That broad discretion
includes how much weight to assign to the § 3553(a) factors. United States v.
Cunningham, 883 F.3d 690, 702 (7th Cir. 2018). We do not substitute our judgment for
that of the district judge, who “is better situated to make individualized sentencing
decisions.” United States v. Wood, 31 F.4th 593, 600 (7th Cir. 2022) (quotation marks
omitted).

        Steele argues that his childhood trauma and expression of regret at sentencing
made an above-Guidelines sentence unreasonable. He insists that the judge gave short
shrift to these factors and instead placed too much emphasis on his conduct in making
the YouTube videos. This is just a quarrel about the weight the § 3553(a) factors
deserved, which “does not transform the district court’s decision into an abuse of
discretion.” Id. at 600–01 (affirming a sentence that exceeded the top of the Guidelines
range by 66%). The judge reasonably concluded that the severity of Steele’s conduct and
the § 3553(a) factors outweighed his mitigating arguments. United States v. Tounisi,
900 F.3d 982, 987 (7th Cir. 2018) (per curiam). We have consistently held that an above-
Guidelines sentence is substantively reasonable when the judge’s decision is “firmly
grounded” in the § 3553(a) factors. United States v. Gonzalez, 3 F.4th 963, 965–66 (7th Cir.
2021) (affirming a 31-month upward deviation from the Guidelines). That is the case
here.

        Steele counters by suggesting that the judge impermissibly increased the
sentence imposed on his crack-distribution conviction based on factors relevant only to
his firearms-dealing conviction. He argues that the judge justified the 80-month
sentence by reference to factors related to guns—including the YouTube videos—when
the statutory maximum for the firearms offense is only 60 months. Steele cites no
No. 21-2740                                                                         Page 7

authority requiring a sentencing court to separately evaluate the § 3553(a) factors for
each count in a multicount case. In fact, there’s no such requirement. Instead, there’s a
“longstanding tradition” that sentencing is a holistic process that considers all relevant
aspects of the defendant’s background and criminal conduct. Concepcion v. United States,
142 S. Ct. 2389, 2395 (2022). That tradition is consistent with the process required by the
Sentencing Guidelines, which groups offenses and produces a single advisory
sentencing range based on all of the defendant’s conduct.

       To be sure, the judge could not sentence Steele to more than 60 months on the
firearms count. But he did not do so, and the 80-month sentence on the crack-
distribution count fell within the statutorily prescribed range. See 21 U.S.C.
§ 841(b)(1)(C). The judge was permitted to holistically consider Steele’s conduct under
§ 3553(a). Steele’s sentence was not substantively unreasonable.

                                                                               AFFIRMED